                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

CARA RYAN,                               )
                                         )
                    Plaintiff,           )                  8:19CV280
                                         )
             v.                          )
                                         )             MEMORANDUM
WILLIAM DRUCKLIEB,                       )              AND ORDER
                                         )
                    Defendant.           )
                                         )

       This matter is before the court on the Findings and Recommendation issued by
Magistrate Judge Zwart (Filing No. 3), recommending that this action be remanded to
the District Court of Sarpy County, Nebraska, due to the lack of federal subject matter
jurisdiction. No objections to the Findings and Recommendation have been filed as
allowed by Fed. R. Civ. P. 72, 28 U.S.C. § 636, and NECivR 72.2. Accordingly, the
Findings and Recommendation will be adopted and this action remanded.

      IT IS ORDERED:

      1.     The Magistrate Judge’s Findings and Recommendation (Filing No. 3) is
             adopted, and this action is remanded to the District Court of Sarpy
             County, Nebraska; and

      2.     Judgment shall be entered by separate document.

      DATED this 11th day of July, 2019.

                                        BY THE COURT:

                                        s/ Richard G. Kopf
                                        Senior United States District Judge
